Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 01/29/2021 in which claims 1-17 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2022/0130105 A1) in view of Gerling et al. (US 2016/0146971 A1).

 	Regarding claim 1, Sakamoto discloses a method for obtaining a three-dimensional model of an inspection site, using a perception module, the perception module comprising a detection unit configured to obtain a three-dimensional image, the method comprising the steps of: obtaining at least one three-dimensional image by means of the detection unit (Para[0116] teaches The image acquisition unit 430 acquires a still image group including two or more still images (2D images) (Step S101)), creating a three-dimensional model of surroundings of the perception module, based on the obtained three-dimensional image(s) (para [0118] After Step S102, the 3D model generation unit 432 generates a 3D model of a subject on the basis of two or more 2D images included in the still image group and the condition for generating the 3D model (Step S103)), 
 	Sakamoto does not explicitly disclose comparing the created three-dimensional model and a plan of the inspection site and matching features of the created three-dimensional model and features of the plan of the inspection site, and forming a site-specific three-dimensional model of the inspection site, based on the created three- dimensional model and the plan of the inspection site, and based on the comparison.  However, Gerling discloses comparing the created three-dimensional model and a plan of the inspection site and matching features of the created three-dimensional model and features of the plan of the inspection site (Para[0059] & Figs. 7-10  teaches the method of matching inspection data by method 900 includes positioning new ILI data onto the 3D pipeline mode (902) and Positioning the ILI data onto the 3D   pipeline model  provides location information for the defects of the ILI data. method 900 attempts to match corresponding defects across the multiple ILI runs (906)), and forming a site-specific three-dimensional model of the inspection site, based on the created three- dimensional model and the plan of the inspection site, and based on the comparison (figs. 7-10 & Para[0069] teaches the 3D  pipeline model  may be updated to include the matched defects (814) & & Para[0072] – [0075]  teaches potential defects are matched, the locations of the defects on the pipeline are determined, and the difference between the locations calculated (908). The method determines if the location of the matched defects are within a threshold of each other (910). If the matched defects are within the threshold of each other (Yes at 910), for example all of the defects are within 1 meter of each other, the matched defects are linked (912) together, and the location of the defects used to update the 3D  pipeline model  to include the defect information at the location (914). Fig. 10 shows the map and pipeline data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of involving to store three-dimensional data generated on the basis of two-dimensional images of a subject, where the data includes three-dimensional (3D) coordinates of a set of points of the subject and a camera coordinate of Sakamoto with the method involving matching major pipeline features of the inspection data to a relevant portion of a three-dimensional (3D) model of a pipeline of Gerling in order to provide a system in which authoritative model of the pipeline including the defect information is provided, since the inspection data from multiple inspection runs is processed in order to match defects and position the defects onto the 3D pipeline model.

 	Regarding claim 2, Sakamoto further discloses the method, wherein the detection unit comprises at least a first camera and a second camera (Para[0214] teaches of the first camera and second camera), the first camera having a first detection direction and a first viewing field, and the second camera having a second detection direction and a second viewing field (para[0213] teaches imaging device 28 may acquire a stereo image including both an image of a subject seen from a first viewpoint and an image of the subject seen from a second  viewpoint different from the first viewpoint)  wherein the first detection direction and the second detection direction are fixed relative to each other, wherein the first viewing field and the second viewing field define an overlapping zone (para[0280] teaches ranges seen in the two or more reference frames overlap  each other), and wherein the step of obtaining at least one three-dimensional image comprises the steps of: Docket No.: 20622.5925/29 capturing images by means of the first camera and the second camera of the detection unit , and obtaining the three-dimensional image, based on the captured images (para[0214] & Figs. 101-12 teaches first camera coordinate indicates 3D coordinates of a first camera, which acquires each of the two or more 2D images, and is associated with each of the two or more 2D images. The image selection unit 433 selects a reference frame (reference image) that is a 2D image of the subject in the first selection step (Step S105). The image selection unit 433 selects at least one of the two or more 2D images as a selected frame (selected image) on the basis of the reference frame in the second selection step (Step S106). The estimation unit 434 estimates, on the basis of the first camera coordinate associated with the selected frame, a  second camera coordinate indicating 3D coordinates of a  second camera that acquires the reference frame in the estimation step (Step S107)).  

 	Regarding claim 5, Sakamoto further discloses the method, further comprising evaluating quality of the obtained three-dimensional image by performing the steps of: determining a first contrast parameter within the overlapping zone of the image captured by means of the first camera, determining a second contrast parameter within the overlapping zone of the image captured by means of the second camera, comparing the first contrast parameter and the second contrast parameter, and evaluating quality of the obtained three-dimensional image based on the comparison (Para [0289]- [0297] & Fig. 22 teaches that  after Step S141, the display control unit 435 calculates the amount of change of the shape of the subject in the overlapping region and detects a region in which the amount of change is greater than or equal to a predetermined amount. In this way, the display control unit 435 detects a region in which the shape of the subject greatly changes. The display control unit 435 may detect the region on the basis of only two-dimensional information of the two reference frames. For example, the display control unit 435 may calculate the difference between values of two pixels adjacent to each other and may detect a region in which the difference exceeds a predetermined value. Alternatively, the display control unit 435 may detect a region in which the color of the image is greatly different from that of its surrounding region. The display control unit 435 may detect a region in which the shape of the subject greatly changes by using three-dimensional information of the overlapping region. For example, the display control unit 435 may detect a region in which the height or the depth with respect to the surrounding region in the 3D shape of the subject exceeds a predetermined value (Step S142)). 

 	Regarding claim 6, Sakamoto discloses the method, further comprising evaluating quality of the obtained three-dimensional image by performing the steps of: capturing a first image and a second image by means of one of the cameras, the first image being captured at a first point in time and the second image being captured at a second point in time, where a time difference is defined between the first point in time and the second point in time, identifying at least one feature present in the first image and in the second image (para[0286] – [0291] & Fig. 22 teaches timing at which first image is acquired is different from a timing at which each still image in still image group is acquired. para[0291] teaches the timing at which the second still image is recorded), comparing a first position of the identified feature within the first image and a second position of the identified feature within the second image to an expected movement of the identified feature from the first point in time to the second point in time (Para [0297]  & Fig. 22 teaches after Step S141, the display control unit 435 calculates the amount of change of the shape of the subject in the overlapping region and detects a region in which the amount of change is greater than or equal to a predetermined amount. In this way, the display control unit 435 detects a region in which the shape of the subject greatly changes. The display control unit 435 may detect the region on the basis of only two-dimensional information of the two reference frames. For example, the display control unit 435 may calculate the difference between values of two pixels adjacent to each other and may detect a region in which the difference exceeds a predetermined value. The display control unit 435 may detect a region in which the shape of the subject greatly changes by using three-dimensional information of the overlapping region) and evaluating quality of the obtained three-dimensional image based on the comparison (para[0289] teaches There is a possibility that an abnormality occurred between a previous inspection and the latest inspection. Therefore, there is a case in which no abnormality is seen in the first still image and an abnormality is seen in the first reference frame. In order to correctly select the similar first reference frame to the first still image, an abnormal region may be excluded from each still image of the still image group).  

 	Regarding claim 7, Gerling discloses the method, further comprising the step of evaluating quality of the obtained three-dimensional image (Para [0070], [0077] & Fig. 9 teaches 3D model may be based on a comparison of multiple ILI runs and matching of defects across the multiple run and provide the ability to match defects across multiple ILI runs. Further, the ILI data may be positioned over an existing 3D model of the pipeline in order to provide a model of the pipeline that includes the defect information, which may provide a system to track and maintain pipelines).  Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Sakamoto discloses the method, wherein the detection unit comprises a three-dimensional laser scanner, and wherein the step of obtaining a three-dimensional image is performed at least partly by means of the three-dimensional laser scanner (para[0248]  –[0255] & Figs. 16-17 teaches of the detection optical system includes a laser detector & display control unit 435 may detect a blade in a 3D model by combining 3D computer-aided design (CAD) data of the gas turbine and the 3D model).  

 	Regarding claim 9, Sakamoto discloses the method, wherein the detection unit comprises at least one camera, and wherein the step of obtaining at least one three-dimensional image comprises the steps of: capturing at least two images by means of the camera, at points in time with a time difference defined between the points in time, and obtaining the three-dimensional image, based on the captured at least two images (Para[0377] –[0378] & Fig. 31  teaches  detects a region of interest in a still image acquired at a different timing from the timing at which the still image group is acquired. In this case, the region detection unit 441 determines whether or not a region of interest is included in a different still image from all the two or more still images included in the still image group. The still image group includes two or more key frames used for generating a 3D model).

 	Regarding claim 10, Sakamoto discloses the method, wherein the step of creating a three-dimensional model of surroundings of the perception module comprises creating a three-dimensional point cloud (para[0099] teaches  The 3D model includes three-dimensional coordinates (3D coordinates) of two or more points (three-dimensional point cloud) of a subject,  para[0328] teaches 3D model is configured as 3D point cloud data. For example, in a case in which the reference data are solid data or surface data, the data-processing unit 439 transforms the reference data into 3D point cloud data).  

 	Regarding claim 11, Gerling discloses  the method, further comprising the step of evaluating quality of the created three-dimensional model, based on the comparison between the created three-dimensional model and the plan of the inspection site (Para [0070], [0077] & Fig. 9 teaches 3D model may be based on a comparison of multiple ILI runs and matching of defects across the multiple run and provide the ability to match defects across multiple ILI runs. Further, the ILI data may be positioned over an existing 3D model of the pipeline in order to provide a model of the pipeline that includes the defect information, which may provide a system to track and maintain pipelines). Motivation to combine as indicated in claim 1.
  
 	Regarding claim 12, Sakamoto further discloses the method, further comprising the step of storing data obtained by means of the detection unit, and/or the obtained three-dimensional image and/or the created three-dimensional model in a storage device at the perception module (fig. 2 & Para[0214] teaches the storage control unit 436 causes the memory 47 (storage medium) to store a 3D model (3D data) generated on the basis of two or more 2D images of a subject in the storage step (Step S104)).  

 	Regarding claim 13, Gerling further discloses  the method, wherein the step of comparing the created three-dimensional model and a plan of the inspection site comprises identifying at least one feature in Docket No.: 20622.5928/29 the three-dimensional model and matching the identified feature and a known feature in the plan of the inspection site (para[0063] –[0073] & figs. 7-9 & claim 3 teaches matching major pipeline feature of the new inspection data comprises: identifying major pipeline features comprising valves within the new inspection data based on measurement values within the new inspection data; and matching the identified major pipeline features to locations of corresponding features within the 3D pipeline model). Motivation to combine as indicated in claim 1.

 	Regarding claim 14, Gerling further discloses  the method, further comprising the step of detecting at least one mismatch between the created three-dimensional model and the plan of the inspection site (Para[0074] & Figs. 9-11 teaches inspection data from multiple inspection runs may be processed in order to match defects and position the defects onto the 3D pipeline model to provide an authoritative model of the pipeline including the defect information). Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Gerling further discloses  the method, further comprising the step of forwarding information regarding the detected mismatch to an operator (para[0073] - [0076] & Figs.9-11 teaches the information may be presented when the user selects a defect).  Motivation to combine as indicated in claim 1.

 	Regarding claim 16, Gerling further discloses the method, wherein the step of forming a site-specific three-dimensional model of the inspection site comprises superimposing features of the three- dimensional model on matching features of the plan of the inspection site (para [0053] & Fig. 2 depicts an illustrative pipeline route overlaid on a topological map , para[0075] & Fig. 10 teaches an illustrative map and pipeline data display. The authoritative 3D pipeline model may be queried in order to provide a user interface to the user. As depicted, the display 1002 may present an representation of topological information 1004 including the overlay of the pipeline 1006). Motivation to combine as indicated in claim 1.

 	Regarding claim 17, Gerling further discloses  the method, further comprising the step of performing inspection of the inspection site, based on the site-specific three-dimensional model of the inspection site (para[0071] – [0074] & Figs. 9-11 teaches  3D pipeline model allows pipeline inspection data to be imported and reconciled with 3D pipeline model. Assets in the 3D pipeline model, including defects identified from inspection data, may be uniquely identified in the 3D pipeline model). Motivation to combine as indicated in claim 1.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2022/0130105 A1) in view of Gerling et al. (US 2016/0146971 A1)  and Olsson et al. (US 2017/0023492 A1).

 	Regarding claim 3, Sakamoto in view of Gerling  discloses the method according to claim 2, Sakamoto in view of Gerling does not explicitly disclose wherein the first detection direction is non-parallel to the second detection direction, and wherein the step of obtaining at least one three-dimensional image comprises the steps of: capturing images by means of the first camera and the second camera of the detection unit, transforming the captured images into images representing aligned detection directions of the cameras, and obtaining the three-dimensional image, based on the transformed images.  However, Olsson discloses wherein the first detection direction is non-parallel to the second detection direction (Para[0054], Para[0073] & Figs. 20-23 teaches the  plurality of imaging  elements, fields of view of ones of the imaging   elements may overlap, and/or the optical axes of the imaging   elements may be non-parallel, such as by being outward divergent. The camera  head may, for example, include a second electronic imaging   element disposed in the body. The imaging  elements may be oriented such that a field of view of the first imaging   element may overlap with a field of view of the second imaging   element. The optical axis of the first imaging   element and the second imaging  element may be disposed in a non-parallel orientation), and wherein the step of obtaining at least one three-dimensional image comprises the steps of: capturing images by means of the first camera and the second camera of the detection unit, transforming the captured images into images representing aligned detection directions of the cameras (para[0090] – [0095] teaches image sensor may be configured to capture   a first image covering a first field of view, and capture, responsive to the sensing, a second image) , and obtaining the three-dimensional image, based on the transformed images (para[0156] teaches captured stereopairs and/or video can be used to generate a 3D model   or reconstruction of the pipe   under inspection, such as by capturing   sequences of pairs while moving through a pipe   and combining these captured   pairs to generate a model).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of involving to generating three-dimensional data of a subject, matching major pipeline features of the inspection data to a relevant portion of a three-dimensional (3D) model of a pipeline of Sakamoto in view of  Gerling with the method of generating stereo pairs and/or stereo video streams in the camera head using a plurality of imaging elements having non-parallel optical axes of Olsson in order to provide variable-resolution visual display in pipe inspection system used for imaging, examining and diagnosing defects in interior of pipe, conduit and other cavities or voids.

 	Regarding claim 4, Sakamoto in view of  Gerling  discloses the method according to claim 2, Sakamoto in view of  Gerling does not explicitly disclose, wherein the detection unit further comprises at least a third camera having a third detection direction and a third viewing field, wherein the third detection direction is fixed relative to the first detection direction and to the second detection direction, wherein the third detection direction is non-parallel to the first detection direction and to the second detection direction, wherein the third viewing field defines an overlapping zone with the first viewing field and/or with the second viewing field, and wherein the step of obtaining a three-dimensional image is performed based on images captured by the first camera and the second camera, based on images captured by the first camera and the third camera, and/or based on images captured by the second camera and the third camera.  However Olsson discloses, wherein the detection unit further comprises at least a third camera having a third detection direction and a third viewing field (para[0223] teaches camera head may include an imager including a plurality of imaging elements, each of which include image sensors), wherein the third detection direction is fixed relative to the first detection direction and to the second detection direction, wherein the third detection direction is non-parallel to the first detection direction and to the second detection direction (para[0237] & Fig. 21  teaches multiple imaging elements are oriented in the camera heads to have non-parallel), wherein the third viewing field defines an overlapping zone with the first viewing field and/or with the second viewing field (para[0054], [0072] teaches plurality of imaging elements, fields of view of ones of the imaging elements may overlap, Para[0154] & Fig. 9D teaches overlapping area of scene), and wherein the step of obtaining a three-dimensional image is performed based on images captured by the first camera and the second camera, based on images captured by the first camera and the third camera, and/or based on images captured by the second camera and the third camera (para[0156], [0249] - [0250] teaches image processing functions may be implemented using pixels in the overlap   region,  3D model generation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of involving to generating three-dimensional data of a subject, matching major pipeline features of the inspection data to a relevant portion of a three-dimensional (3D) model of a pipeline of Sakamoto in view of  Gerling with the method of generating stereo pairs and/or stereo video streams in the camera head using a plurality of imaging elements having non-parallel optical axes of Olsson in order to provide variable-resolution visual display in pipe inspection system used for imaging, examining and diagnosing defects in interior of pipe, conduit and other cavities or voids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425